DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over HIGGINSON et al (or hereinafter “Hi”) (US 20180293233) in view of Zhou et al (or hereinafter “Zhou”) (US 20190121786) and Bhatia et al (US 20150331857).
As to claim 1, Hi teaches a system to migrate data from a plurality of source databases to a plurality of target databases (fig. 11, abstract, paragraphs 104-106), the system comprising: 
“a migration system comprising one or more processing devices and memory communicatively coupled with and readable by the one or more processing devices” as a migration system comprising one or more processing devices and memory communicatively coupled with and readable by the one or more processing devices (figs. 2-3, paragraphs 17, 48, 54),
 “the memory comprising processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: causing execution of a parallel migration of a set of databases of a plurality of source databases to one or more databases of a plurality of target databases” as the memory comprising instructions which, when executed by the one or more processing devices (figs. 2-3, paragraphs 17, 48, 54), cause the one or more processing devices to perform operations comprising: causing execution of a parallel migration of a set of databases of a plurality of source databases to one or more databases of a plurality of target databases (figs. 9, 11, paragraphs 15-16, 105-106), 
“the parallel migration comprising: migrating a first subset of the set of databases with a first migration method” as the parallel migration comprising: (paragraphs 105-106): migrating or transferring the plurality of objects from the one or more source databases to one or more target databases with a corresponding one of the plurality of migration scripts in migration plan (fig. 11, paragraphs 13, 15, 105).  The first object of the database of the source databases is represented as a first subset of the set of databases.  The first migration script of the plurality of migration scripts is represented as a first migration method;
“migrating a second subset of the set of databases with the first migration method or a second migration method” as migrating or transferring the plurality of objects from the one or more source databases to one or more target databases with a corresponding one of the plurality of migration scripts in migration plan (fig. 11, paragraphs 13, 15, 105).  The second object of the database of the source databases is represented as a first subset of the set of databases.  The first migration script of the plurality of migration scripts is represented as a first migration method;
“during run time of the parallel migration: receiving one or more signals relating to monitoring of one or more ongoing operations of the parallel migration” as during real time of parallel migration e.g., minutes or hours of parallel migration (fig. 11, paragraphs 67, 110): receiving one or more parameter adjustments (paragraphs 15, 66, 108) relating to checking of running jobs of the parallel migration (fig. 9, paragraphs 95-97) as monitoring one or more ongoing operations.  One or more parameter adjustments are not represented as one or more signals.
In particularly, the portal 314 may include interfaces that allow a customer to begin the migration process, and constantly monitor the migration process in real time. Customers may need to adjust the migration process by altering the timing, ordering, or scheduling of the migration scripts in the migration plan according to business needs. For example, a customer may need to keep some of the source databases 304 online during certain hours, and may submit parameters that adjust the migration plan accordingly. the migration engine can execute the migration scripts in sequence and in parallel as appropriate (paragraph 66).  
The migration engine may also be dynamically adjustable such that it can scale the amount of parallel processing up and down during the migration run (paragraph 93);
 “analyzing the one or more signals relating to the monitoring of the one or more ongoing operations of the parallel migration” as analyzing the parameters step 910 e.g., checking whether parameters changed or not, relating to checking running jobs as one or more ongoing operation of the parallel migration (fig. 9, paragraphs 95-97).  The parameters are represented as the one or more signals;
“based at least in part on the analyzing, identifying one or more changes to the migrating the first subset of the set of databases and/or the migrating the second subset of the set of databases” as based on checking whether the one or more parameters changed or not changed, identify one or more changes e.g., if yes (figs. 9, 11, paragraphs 95- 96) to the migrating a plurality of objects from one or more source databases to one or more target databases (figs. 9, 11, paragraphs 95-96, 108).  A plurality of objects of a source database of source databases is represented as the first subset of the set of databases,
“adjusting the execution of the parallel migration in accordance with the one or more changes to the migrating the first subset of the set of databases and/or the migrating the second subset of the set of databases” as altering the migration plan during the parallel migration according to the one or more manual parameter adjustments or changes to the migrating a plurality of objects from one or more source databases to one or more target databases (figs. 9, 11, paragraphs  15, 95, 108).  A plurality of objects of a source database of source databases is represented as the first subset of the set of database.
In particularly, the migration engine may receive one or more manual parameter adjustments during migration, and alter the migration plan during the migration according to the one or more manual parameter adjustments. These parameter adjustments may be generated automatically by the migration engine or may be received from a user interface (paragraph 108).  
For example, an engineer may dynamically adjust the amount of parallel processing by the migration engine in order to limit the amount of system resources used by the migration engine. The engineer may also change parameters that determine when certain data objects can be migrated and in what order. Any parameter used to generate the migration plan may be changed during execution by a customer. These parameters may also be changed automatically by the migration engine as described above (paragraph 95);
 “where the adjusting corresponds to a run-time adjustment to the parallel migration so that the parallel migration operates with a different set of one or more migration methods” as altering, by a migration engine, the migration plan during the migration according to the one or more manual parameter adjustments so that the migration engine can scale the amount of parallel processing up and down during the migration run (paragraphs 93, 108).  The migration engine can scale the amount of parallel processing up and down during the migration run is not the parallel migration operates with a different set of one or more migration methods
Hi does not explicitly teach the claimed limitations:
receiving one or more signals;
the parallel migration operates with a different set of one or more migration methods.
Zhou teaches the claimed limitations:
“receiving one or more signals” as during the execution of the method for parallel data migration, receiving parameters as one or more signals (abstract, paragraph 56);
 “during run time of the parallel migration: receiving one or more signals” as during the execution of the method for parallel data migration, receiving parameters (abstract, paragraph 56).   The method for data migration that is provided includes the following first operations and second operations are executed in parallel (paragraph 4, abstract).  The execution is not run time.
Hi and Zhou disclose a method of migrating databases in parallel. These references are in the same field with application’s endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Zhou’s teaching to Hi’s system in order to reduce time consumption, improve the speed of data migration, and improve user experience and further to avoid a duplication of files between the source migration terminal and the migration terminal (Zhou: paragraphs 14, 400)
Bhatia teaches the claimed limitations:
 “the parallel migration operates with a different set of one or more migration methods” as the first subset of the set of databases is at least partially migrated with the first migration method while the second subset of the set of databases is at least partially migrated with the second migration method’ as the first subset of the set of databases is at least partially migrated with the first migration script while the second subset of the set of databases is at least partially migrated with the second migration script (paragraphs 25-26, 31-32).
This processing continues, with migration manager instance 132 monitoring the status of each database in the source system, shepherding them through the migration process by triggering the various migration script, until the migration process is complete. At that point, the processing ends (paragraph 32).
“during run time of the parallel migration: receiving one or more signals relating to monitoring of one or more ongoing operations of the parallel migration” as during run time of parallel migration: update status information relating to monitoring of one or more generating alerts as one or more ongoing operations of the parallel migration (fig. 2, paragraphs 25-27).
In particularly, in performing its monitoring, migration manager instance 132 can repeatedly obtain a list of all databases in migration status data store 140 that have a status that indicates that a current migration step has been finished. It can then move that database to a new state and trigger the migration scripts corresponding to the new state. It can also illustratively attain a list of databases that have a status indicating that the migration step is in progress. It can then check to determine whether a sufficient time has elapsed to indicate that the migration step has timed out. If so, it can retry running the migration script (paragraph 27).
Hi and Bhatia disclose a method of migrating databases in parallel. These references are in the same field with application’s endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Bhatia’s teaching to Hi’s system in order to allow for migration routines or migration steps to be performed in parallel on multiple different databases, at the same time successfully (Bhatia: paragraphs 22, 39).

As to claims 2,9, 16, Hi, Bhatia teach the claimed limitation “to migrate data from a plurality of source databases to a plurality of target database” as migrating data from a plurality of source databases to a plurality of target database (Hi: fig. 11, abstract, paragraphs 104-106), “where the run-time adjustment to the parallel migration corresponds to an increase in a number of parallel migrations” as real time adjustment to parallel migration corresponds an increase of number of parallel migration scripts (Hi: paragraph 93).  For example, if the customer database system is experiencing relatively light traffic, such as at night, the migration engine may dynamically scale up the amount of parallel processing of migration scripts in order to utilize the available system resources (Hi: paragraph 93).
The migration framework allows for migration routines or migration steps to be performed in parallel on multiple different databases, at the same time. The framework enhances the management of the migration process and provides scalability (Bhatia: paragraph 39).

As to claims 3,10,17,  Hi and Bhatia teach the claimed limitation “to migrate data from a plurality of source databases to a plurality of target database” as migrating data from a plurality of source databases to a plurality of target database (Hi: fig. 11, abstract, paragraphs 104-106), “where the run-time adjustment to the parallel migration corresponds to an decrease in a number of parallel migrations” as real time adjustment to parallel migration corresponds to a decrease of number of parallel migration scripts (Hi: paragraph 93).  For example, if the customer database system is experiencing a large amount of traffic, the migration engine may dynamically scale the parallel processing of migration scripts down such that the performance of the customer database system is not adversely affected (Hi: paragraph 93). The migration framework allows for migration routines or migration steps to be performed in parallel on multiple different databases, at the same time. The framework enhances the management of the migration process and provides scalability (Bhatia: paragraph 39).

Claim 8 has the same claimed limitation subject matter as discussed in claim 1; thus claim 8 is rejected under the same reason as discussed in claim 1.  In addition, Hi teaches one or more non-transitory, machine-readable media having machine- readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising: ( as memory having instructions executed by  one or more processing devices to perform operations (figs. 2-3, paragraphs 16, 48, 54).

Claim 15 has the same claimed limitation subject matter as discussed in claim 1; thus claim 15 is rejected under the same reason as discussed in claim 1.  In addition, Hi teaches: causing, by a migration system that includes one or more processors, execution of a parallel migration of a set of databases of a plurality of source databases to one or more databases of a plurality of target databases” as a migration system that includes a processor (fig. 1, paragraph 17), execution of a parallel migration of a set of databases of a plurality of source databases to one or more databases of a plurality of target databases (figs. 9, 11, paragraphs 15-16, 105).
In addition, Hi teaches the claimed limitations:
“during run time of the parallel migration: receiving, by the migration system, one or more signals relating to monitoring of one or more ongoing operations of the parallel migration” as during real time of parallel migration: receiving, by the migration system (fig. 3, paragraphs 59, 61), one or more parameter adjustments (paragraphs 15, 66, 108) relating to checking of running job of the parallel migration (fig. 9, paragraphs 95-97) as monitoring one or more ongoing operation.  One or more parameter adjustments are not represented as one or more signals.
In particularly, the portal 314 may include interfaces that allow a customer to begin the migration process, and constantly monitor the migration process in real time. Customers may need to adjust the migration process by altering the timing, ordering, or scheduling of the migration scripts in the migration plan according to business needs. For example, a customer may need to keep some of the source databases 304 online during certain hours, and may submit parameters that adjust the migration plan accordingly. the migration engine can execute the migration scripts in sequence and in parallel as appropriate (paragraph 66).  
The migration engine may also be dynamically adjustable such that it can scale the amount of parallel processing up and down during the migration run (paragraph 93);
“analyzing, by the migration system, the one or more signals relating to the monitoring of the one or more ongoing operations of the parallel migration” as analyzing, by the migration system (fig. 3, paragraphs 59, 61), the parameters step 910 e.g., checking whether parameters changed or not, relating to checking running jobs as one or more ongoing operation of the parallel migration (fig. 9, paragraphs 95-97).  The parameters are represented as the one or more signals;
“based at least in part on the analyzing, identifying, by the migration system,  one or more changes to the migrating the first subset of the set of databases and/or the migrating the second subset of the set of databases” as based on checking whether the one or more parameters changed or not changed, identify, by the migration system (fig. 3, paragraphs 59, 61),  one or more changes e.g., if yes (fig. 9, paragraphs 95- 96) to the migrating a plurality of objects from one or more source databases to one or more target databases (figs. 9, 11, paragraphs 95-96, 108).  A plurality of objects of a source database of source databases is represented as the first subset of the set of databases,
“adjusting, by the migration system, the execution of the parallel migration in accordance with the one or more changes to the migrating the first subset of the set of databases and/or the migrating the second subset of the set of databases” as altering, by the migration system (fig. 3, paragraphs 59, 61), the migration plan during the parallel migration according to the one or more manual parameter adjustments or changes to the migrating a plurality of objects from one or more source databases to one or more target databases (figs. 9, 11, paragraphs  15, 95, 108).  A plurality of objects of a source database of source databases is represented as the first subset of the set of database.
In particularly, the migration engine may receive one or more manual parameter adjustments during migration, and alter the migration plan during the migration according to the one or more manual parameter adjustments. These parameter adjustments may be generated automatically by the migration engine or may be received from a user interface (paragraph 108).  
For example, an engineer may dynamically adjust the amount of parallel processing by the migration engine in order to limit the amount of system resources used by the migration engine. The engineer may also change parameters that determine when certain data objects can be migrated and in what order. Any parameter used to generate the migration plan may be changed during execution by a customer. These parameters may also be changed automatically by the migration engine as described above (paragraph 95).
Zhou teaches the claimed limitation:
“receiving, by the migration system, one or more signals” as during the execution of the method for parallel data migration, receiving, by the migration system, parameters as one or more signals (abstract, paragraph 56);
 “during run time of the parallel migration: receiving, by the migration system, one or more signals” as during the execution of the method for parallel data migration, receiving, by the migration system, parameters (abstract, paragraph 56).   The method for data migration that is provided includes the following first operations and second operations are executed in parallel (paragraph 4, abstract).  The execution is not run time.
Hi and Zhou disclose a method of migrating databases in parallel. These references are in the same field with application’s endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Zhou’s teaching to Hi’s system in order to reduce time consumption, improve the speed of data migration, and improve user experience and further to avoid a duplication of files between the source migration terminal and the migration terminal (Zhou: paragraphs 14, 400)
Bhatia teaches the claimed limitations:
 “the parallel migration operates with a different set of one or more migration methods” as the first subset of the set of databases is at least partially migrated with the first migration method while the second subset of the set of databases is at least partially migrated with the second migration method’ as the first subset of the set of databases is at least partially migrated with the first migration script while the second subset of the set of databases is at least partially migrated with the second migration script (paragraphs 25-26, 31-32).
This processing continues, with migration manager instance 132 monitoring the status of each database in the source system, shepherding them through the migration process by triggering the various migration script, until the migration process is complete. At that point, the processing ends (paragraph 32).
“during run time of the parallel migration: receiving, by the migration system, one or more signals relating to monitoring of one or more ongoing operations of the parallel migration” as during run time of parallel migration: update, by the migration system, status information relating to monitoring of one or more generating alerts as one or more ongoing operations of the parallel migration (fig. 2, paragraphs 25-27).
In particularly, in performing its monitoring, migration manager instance 132 can repeatedly obtain a list of all databases in migration status data store 140 that have a status that indicates that a current migration step has been finished. It can then move that database to a new state and trigger the migration scripts corresponding to the new state. It can also illustratively attain a list of databases that have a status indicating that the migration step is in progress. It can then check to determine whether a sufficient time has elapsed to indicate that the migration step has timed out. If so, it can retry running the migration script (paragraph 27).
Hi and Bhatia disclose a method of migrating databases in parallel. These references are in the same field with application’s endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Bhatia’s teaching to Hi’s system in order to allow for migration routines or migration steps to be performed in parallel on multiple different databases, at the same time successfully (Bhatia: paragraphs 22, 39).

Claims 4 18, are rejected under 35 U.S.C. 103 as being unpatentable over Hi in view of Zhou and Bhatia and further in view of PANDEY et al (or hereinafter “Pa”) (US 20120030407).
As to claims 4, 11, 18, Hi teaches to migrate data from a plurality of source databases to a plurality of target database (as migrating data from a plurality of source databases to a plurality of target database: fig. 11, abstract, paragraphs 104-106), “where the different set of one or more migration methods comprises a third migration method that is different from the first migration method and the second migration method” as various migration scripts (Bhatia: fig. 1A, paragraphs 26, 32) that indicates a third migration method that is different from the first migration method and the second migration method,
 “the run-time adjustment to the parallel migration corresponds to changing from the migrating the first subset of the set of databases with the first migration method to migrating the first subset of the set of databases with the third migration method” as real time adjustment to parallel migration corresponds to a decrease of number of parallel migration scripts (paragraph 93).   A decrease of number of parallel migration scripts is not changing from the migrating the first subset of the set of databases with the first migration method to migrating the first subset of the set of databases with the third migration method.
Hi does not explicitly teach the claimed limitations:
changing from the migrating the first subset of the set of databases with the first migration method to migrating the first subset of the set of databases with the third migration method.
	Pa teaches the claimed limitations:
 “changing from the migrating the first subset of the set of databases with the first migration method to migrating the first subset of the set of databases with the third migration method” as changing the migration the page of set of pages with a migration method to migrating the page of set of pages with a third migration method (fig. 3, paragraph 51).
	In particularly, at decision step 380, process 600 determines whether there are more pages to migrate, and, if not, process 600 terminates at step 399. Otherwise, optionally, process 600 determines whether the migration method should be changed at 385. If not, control is transferred to step 360, and process 600 clears the A-bits. Otherwise, process 600 adopts the new migration method, and executes the new migration at step 390. At decision 395, process 600 determines whether there are more pages to migrate, and, if not, process 600 ends at 399 (paragraph 51).
“where the different set of one or more migration methods comprises a third migration method that is different from the first migration method and the second migration method” as (fig. 3, paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Pa’s teaching to Hi’s system in order to enable a more precise and efficient control of the memory transfer and further to reconstruct shadow databases and to migrate any faulting database that is stored remotely.

Claims 5-7, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hi in view of Zhou and Bhatia and further in view of Nidugala et al (or hereinafter “Ni”) (US 20170315838).
As to claims 5, 12, 19, Hi and Zhou teach to migrate data from a plurality of source databases to a plurality of target database (fig. 9, paragraphs 15, 95), “where the one or more signals relating to the monitoring of the one or more ongoing operations of the parallel migration correspond to indicia of processing resources and/or capacities available at a source system and/or a target system” as the parameters as the one or more signals step 910 e.g., checking whether parameters changed or not, relating to checking running jobs as one or more ongoing operation of the parallel migration  correspond to settings and configuration file (Hi: fig. 9, paragraphs 95-97).  The settings and configuration files are indicia of processing resources and/or capacities available at a source system and/or a target system.  The parameters are received (Zhou: paragraph 56). 
Hi does not explicitly teach the claimed limitation “indicia of processing resources and/or capacities available at a source system and/or a target system”.  
Ni teaches parameters of performance metrics of virtual machine of a plurality of source virtual machines (paragraphs 15, 26, 43).  The performance metrics includes resource utilization of the source server 202, such as CPU utilization, RAM utilization, storage utilization, and network bandwidth utilization, input/output (I/O) rates, time to request, and rate of request (paragraph 37, fig. 3).  The parameters of CPU utilization, RAM utilization, storage utilization are represented as indicia of processing resources at a source server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ni’s teaching to Hi’s system in order to compute the capacity utilization of each server in the set of servers when the compute resource  is migrated to the server and further to select one or more servers, such that the overall capacity utilization of the one or more servers increases on migration of the group of compute resources.
 
As to claims 6, 13, 20, Hi and Zhou teach the system  to migrate data from a plurality of source databases to a plurality of target database (fig. 9, paragraphs 15, 95), “where the one or more signals relating to the monitoring of the one or more ongoing operations of the parallel migration correspond to indicia of database metrics of at least one database of the plurality of source databases and/or at least one database of the plurality of target databases” as the parameters as the one or more signals step 910 e.g., checking whether parameters changed or not, relating to checking running jobs as one or more ongoing operation of the parallel migration  correspond to settings and configuration file (Hi: fig. 9, paragraphs 95-97).  The settings and configuration files are not indicia of database metrics of at least one database of the plurality of source databases and/or at least one database of the plurality of target databases.  The parameters are received (Zhou: paragraph 56). 
Hi does not explicitly teach the claimed limitation indicia of database metrics of at least one database of the plurality of source databases and/or at least one database of the plurality of target databases.
Ni teaches parameters of performance metrics of virtual machine of a plurality of source virtual machines (paragraphs 15, 26, 43) as indicia of database metrics of at least one database of the plurality of source databases and/or at least one database of the plurality of target databases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ni’s teaching to Hi’s system in order to compute the capacity utilization of each server in the set of servers when the compute resource  is migrated to the server and further to select one or more servers, such that the overall capacity utilization of the one or more servers increases on migration of the group of compute resources.

As to claims 7, 14, Hi and Zhou teach the system to migrate data from a plurality of source databases to a plurality of target database (fig. 9, paragraphs 15, 95), “where the one or more signals relating to the monitoring of the one or more ongoing operations of the parallel migration correspond to indicia of export performance, import performance, and/or network speed” as the parameters as the one or more signals step 910 e.g., checking whether parameters changed or not, relating to checking running jobs as one or more ongoing operation of the parallel migration  correspond to settings and configuration file (Hi: fig. 9, paragraphs 95-97).  The settings and configuration files are not indicia of export performance, import performance, and/or network speed.  The parameters are received (Zhou: paragraph 56). 
Hi does not explicitly teach the claimed limitation “indicia of export performance, import performance, and/or network speed”.  
Ni teaches parameters of performance metrics of virtual machine of a plurality of source virtual machines (paragraphs 15, 26, 43).  The performance metrics includes resource utilization of the source server 202, such as CPU utilization, RAM utilization, storage utilization, and network bandwidth utilization, input/output (I/O) rates, time to request, and rate of request (paragraph 37, fig. 3). The  parameters of the network bandwidth utilization is represented as indicia of network speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ni’s teaching to Hi’s system in order to compute the capacity utilization of each server in the set of servers when the compute resource  is migrated to the server and further to select one or more servers, such that the overall capacity utilization of the one or more servers increases on migration of the group of compute resources.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hi in view of Zhou and Bhatia and further in view of Nam et al (US 20150302016).
As to claims 7, 14, Hi and Zhou teach the system to migrate data from a plurality of source databases to a plurality of target database (fig. 9, paragraphs 15, 95), “where the one or more signals relating to the monitoring of the one or more ongoing operations of the parallel migration correspond to indicia of export performance, import performance, and/or network speed” as the parameters as the one or more signals step 910 e.g., checking whether parameters changed or not, relating to checking running jobs as one or more ongoing operation of the parallel migration  correspond to settings and configuration file (Hi: fig. 9, paragraphs 95-97).  The settings and configuration files are not indicia of export performance, import performance, and/or network speed.  The parameters are received (Zhou: paragraph 56). 
Hi does not explicitly teach the claimed limitation “indicia of export performance, import performance, and/or network speed”.  
Nam teaches the claimed limitations:
“indicia of export performance, import performance, and/or network speed” as threads of parallel migration correspond to a high speed network (paragraphs 44, 69);
“the one or more ongoing operations of the parallel migration correspond to indicia of export performance, import performance, and/or network speed” as threads of parallel migration correspond to a high speed network (paragraphs 44, 69).
In particularly, with a high-speed network between the source and the target, the optimal number of threads for file migration is approximately 2 threads, which obtains a performance gain of approximately 2. In one implementation, an operation 606 migrates the file to the target file system using the optimal number of threads. The migration of different files may be parallelized (paragraph 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Nam’s teaching to Hi’s system in order to allocate additional threads increases parallelism and the overall speed of migration at the expense of resources.





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169